Citation Nr: 0006457	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased evaluation for a failed right 
knee replacement, currently rated as 30 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1945 to November 
1946 and from September 1950 to October 1951.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1990 and later RO decisions that increased the 
evaluation for the right knee disability from 20 to 
30 percent and denied a total rating for compensation 
purposes based on unemployability.


REMAND

The report of the veteran's VA medical examination in October 
1997 notes that he has been on Social Security disability 
since 1974.  The medical records in the possession of the 
Social Security Administration (SSA), and the decision of 
that agency, are relevant to the claim for a total rating for 
compensation purposes based on unemployability, and they 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In an October 1993 letter, the RO sent the veteran's former 
employer a VA Form 21-4192 for completion.  This information 
has not been received.  Under the circumstances, and to 
assist the veteran in the development of information with 
regard to his claim for a total rating for compensation 
purposes based on unemployability, the veteran should be 
notified of the non-receipt of this information and given the 
opportunity to obtain it.  38 U.S.C.A. § 5107(b) (West 1991).

The veteran and his wife testified at a hearing in Wilkes 
Barre, Pennsylvania, in April 1993.  A review of the record 
reveals that the tape of this hearing was lost and is 
unavailable for transcription, and that the hearing officer 
prepared a decision based on his notes.  In June 1994, the 
veteran requested another hearing at the Wilkes Barre, 
Pennsylvania office, and in July 1994 the RO notified him 
that due process prevented the hearing officer at the Wilkes 
Barre office from holding another hearing on the veteran's 
case and that he could have a hearing at the RO in 
Philadelphia, Pennsylvania.  In correspondence dated in July 
1994, the veteran notified the RO that he was unable to 
travel to Philadelphia.  Since a transcript of the veteran's 
original hearing in Wilkes Barre is not available for 
inclusion in the record, there is some question as to whether 
or not this hearing may be considered as having been held.  
In any event, due process requires that the veteran be given 
another opportunity to present testimony at a hearing at 
Wilkes Barre and that the Adjudication Officer at the RO 
should assign a hearing officer or acting hearing officer to 
hold such a hearing.  Veterans Benefits Administration 
Circular 20-89-11 and revisions.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
reported award of SSA disability benefits 
to the veteran.  A copy of that agency's 
decision regarding the award of 
disability benefits should also be 
obtained.

2.  The veteran should be notified that a 
VA Form 21-4192 sent to his former 
employer for completion was not received, 
and he should be sent such a form and 
given the opportunity to obtain the 
requested information from that employer.

3.  The veteran should be scheduled for a 
personal hearing at the VA facility in 
Wilkes Barre, Pennsylvania, in accordance 
with the above-noted instructions.

4.  After the above development, the RO 
should review the claims.  If action 
remains adverse, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  

The veteran and his representative should be afforded the 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




